Title: From James Madison to Paul Hamilton, 31 December 1812
From: Madison, James
To: Hamilton, Paul


Dear Sir
Decr. 31. 1812
I have recd. your letter of yesterday, signifying your purpose to retire from the Dept. which has been under your care.
On an occasion which is to terminate the relation in wch. it placed us, I can not satisfy my own feelings, or the tribute due to your patriotic merits & private virtues, without bearing testimony to the faithful zeal, the uniform exertions, and unimpeachable integrity, with which you have discharged that important trust: and without expressing the value I have always placed on that personal intercourse, the pleasure of which I am now to lose.
With these recollections & impressions I tender you assurances of my affectt. esteem, and of my sincerest wishes for your welfare & happiness.
J. M.
